PER CURIAM:
On appeal, 640 F.2d 777 (5th Cir. 1981), we reversed and remanded for reconsideration in light of the Supreme Court’s intervening decision in City of Mobile v. Bolden, 446 U.S. 55, 100 S.Ct. 1490, 64 L.Ed.2d 47 (1980). Shortly thereafter the Supreme Court granted certiorari in Rogers v. Lodge and we recalled and have withheld our mandate. That case has now been decided, - U.S. -, 102 S.Ct. 3272, 72 L.Ed.2d 1012 (1982). Consistent therewith, sua sponte, we grant rehearing and supplement our opinion to instruct the district court, in its re-examination, to give appropriate consideration to the teachings contained in Rogers v. Lodge.
REVERSED and REMANDED.